
	
		II
		112th CONGRESS
		2d Session
		S. 2072
		IN THE SENATE OF THE UNITED STATES
		
			February 6, 2012
			Mr. Franken (for himself
			 and Mr. Blumenthal) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To discourage disincentives to the housing missions of
		  government sponsored enterprises and require consistent putback risks at the
		  enterprises to assist homeowners.
	
	
		1.Short titleThis Act may be cited as the
			 Helping Homeowners Refinance
			 Act.
		2.DefinitionsIn this Act—
			(1)the term
			 Director means the Director of the Federal Housing Finance
			 Agency;
			(2)the term
			 enterprise has the same meaning as in section 1303 of the Federal
			 Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C.
			 4502); and
			(3)the term
			 putback risk means the probability that an enterprise would
			 require a loan originator to repurchase a loan purchased by the
			 enterprise.
			3.Financial
			 disincentivesNot later than
			 30 days after the date of enactment of this Act, the Director shall promulgate
			 rules prohibiting the enterprises from holding any possessory interest in or
			 otherwise owning, in whole or in part, any financial market instrument that
			 would, in the discretion of the Director, substantially reduce the financial
			 incentive to carry out the statutory mission of the enterprises to provide
			 liquidity, stability, and affordability to the United States housing market
			 under the Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1415 et seq.)
			 and the Federal National Mortgage Association Charter Act (12 U.S.C. 1716 et
			 seq.).
		4.Government
			 sponsored enterprises putback risk policies
			(a)In
			 generalNot later than 30
			 days after the date of enactment of this Act, the Federal Home Loan Mortgage
			 Corporation shall implement policies to reduce the putback risk, including any
			 putback risk associated with loan refinancing, regardless of the loan-to-value
			 ratio on that mortgage, to be consistent with those of the Federal National
			 Mortgage Association in effect as of February 1, 2012.
			(b)Applicability
			 to financial institutionsThe enterprises shall apply the same
			 putback risks, including any putback risk identified in subsection (a), to all
			 financial institutions that refinance mortgage loans owned or guaranteed by an
			 enterprise, regardless of whether the loans being refinanced were originated by
			 the same institution that is originating the new loan.
			(c)Application of
			 sectionThe policies implemented under subsection (a) and the
			 provisions of subsection (b) shall only apply to loans with a resettlement date
			 on or before May 31, 2009.
			5.Waiver
			 authorityThe Director may
			 waive any rule under section 3 or the application of the putback risk described
			 in section 4, if the Director certifies in writing to Congress that the safety
			 and soundness of the enterprise is put at risk by the applicability of the
			 putback risk.
		6.Rule of
			 constructionNothing in this
			 Act shall be construed to affect, be applicable to, or include purchase money
			 originations.
		7.Report to
			 CongressNot later than 24
			 months after the date of enactment of this Act, the Director shall submit a
			 report to Congress on the implementation of the provisions of this Act.
		
